Citation Nr: 0117907	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from October 1967 to 
August 1969.  

The appeal concerning PTSD arises out of a February 1995 
rating action, and the appeal regarding a back disability 
arises out of an October 1995 rating action.  With respect to 
the PTSD claim, the veteran expressed his disagreement with 
the decision to deny service connection for that disability 
in February 1996.  A statement of the case regarding this 
matter was eventually issued in August 1999, and the veteran 
perfected his appeal in this regard in September 1999, upon 
receipt at the regional office, (RO) of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  

The matter regarding service connection for a back disability 
will be discussed in further detail below.  


REMAND

The record reflects that in the VA Form 9 submitted by the 
veteran in September 1999, he requested to appear at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) in Washington, DC.  Pursuant to that request, the 
veteran was scheduled for a hearing to take place in January 
2001.  Prior to the conduct of that hearing, the veteran 
requested that it be re-scheduled owing to his illness.  That 
request was granted in March 2001, and the veteran was 
subsequently scheduled for another hearing to take place in 
May 2001.  In April 2001, the veteran's representative 
advised the Board that due to the veteran's deteriorating 
health and limited financial resources, he was unable to 
travel to Washington to appear at his personal hearing.  
Accordingly, the veteran sought to have his hearing conducted 
by means of recently installed tele-video conferencing 
techniques.  This request was granted in June 2001, and in 
order to accommodate this request, it will be necessary to 
return the case to the RO so that arrangements for such a 
hearing may be made.

In addition to the foregoing, the Board notes that in October 
1995, the RO denied the veteran entitlement to service 
connection for a back disability.  In February 1996, the 
veteran expressed his disagreement with that decision, 
arguing that he sustained a back injury in service while he 
was incarcerated.  The claims file as it is currently 
constituted does not reflect that the veteran was provided a 
statement of the case regarding this issue, and, therefore, 
he has not been given the opportunity to perfect an appeal 
with respect to it.  [Applicable criteria provides that a 
perfected appeal to the Board of a particular decision 
entered by a Department of Veterans Affairs regional office 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed and, after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming it is the veteran's desire to pursue an appeal of 
that matter, the issuance of a statement of the case must be 
accomplished in order for the Board to acquire jurisdiction 
over it.  See Godfrey v. Brown, 7 Vet.App. 398 (1995) 
(wherein the Court held that, where a claim has been placed 
in appellate status by the filing of a notice of disagreement 
and it does not appear that the RO has acted upon it, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim, lest the claimant be 
denied the opportunity to perfect an appeal as to the issue 
in dispute).  Accordingly, it will be necessary for the Board 
to remand this matter concerning the veteran's entitlement to 
service connection for a back disability to the RO for 
preparation of a statement of the case in order to provide 
the veteran with the opportunity to perfect an appeal 
regarding it.

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should schedule the veteran 
for a tele-video conference hearing 
before a member of the Board as soon as 
practicable.  The RO should then afford 
the veteran's representative the 
opportunity to review the claims file in 
preparation for the hearing.  

2.  The RO should issue a statement of 
the case to the veteran, addressing the 
claim of his entitlement to service 
connection for a back disability.  The 
veteran should also be advised that, if 
he wishes the Board to address this 
issue, he must submit a timely 
substantive appeal, in response to the 
statement of the case, regarding that 
claim.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


